Title: Enclosure A: Estimate of the Expenditure for the Civil List of the United States for the Year 1793, 8 November 1792
From: Treasury Department,Nourse, Joseph
To: 



[A]
Estimate of the Expenditure for the Civil List of the United States, for the Year 1793, Together with the Incidental and Contingent Expenses of the Several Departments and Offices.



Dollars. Cts.
Dollars. Cts.


For compensation to the President of the United States
25.000.  



That of the Vice President
5.000.  



Compensation to the Chief Justice
4.000.  



Ditto of five Associate Judges, at 3.500 dollars per annum each
17.500.  



Ditto, the Judges of the following districts, Viz:




Maine
1.000.  



New Hampshire
1 000.  



Vermont
800.  



Massachusetts
1.200.  



Rhode Island
800.  



Connecticut
1 000.  



New York
1 500.  



New Jersey
1 000.  



Pennsylvania
1 600.  



Delaware
800.  



Maryland
1 500.  



Virginia
1 800.  



Kentucky
1 000.  



North Carolina
1 500.  



South Carolina
1 800.  



Georgia
1 500.  



Attorney General
1 900.  



Members of the Senate and House of Representatives and their Officers.





To the Speaker of the House of Representatives for his compensation to the 3d. March, 1793, 119 days at 12 dollars per day
1 428.  




Also for compensation to the Speaker of the 3d. Congress for the residuary time, so as to estimate for six months attendance in one year, at 12 dollars per day
   762.  






2 190.  


To 98 members to 3d. March, 1793, 119 days, at 6 dollars per day
69.972.  




For compensation to 134 members of the 3d. Congress, for the residuary time, so as to estimate for six months attendance in one year, at 6 dollars per day each
42.744.  






112.716.  



Travelling expenses to and from the seat of government

20.000.  



To the Secretary of the Senate for one year’s salary
1 500.  




Additional allowance estimated for 6 months at 2 dollars per day
   365.  






1 865.  




Principal Clerk to the Secretary of the Senate for same time, at 3 dollars per day

547.50



Engrossing Clerk to ditto, estimated do. at 2 dollars per day

365.  



Chaplain to the Senate estimated for same time at 500 dollars per annum

250.  



Doorkeeper to the Senate, one year’s salary

500.  



Assistant doorkeeper to do.     do.

450.  



Clerk of the House of Representatives for one year’s salary
1 500.  




Additional allowance estimated for six months at 2 dollars per day
   365.  






1 865.  



Principal Clerk in the Office of the Clerk of the House of Representatives estimated for six months, at 3 dollars per day

547.50



Engrossing Clerk estimated for same time at 2 dollars per day

365.  



Chaplain to the House of Representatives, estimated for six months, at 500 dollars per annum

250.  



Serjeant at Arms for same time at 4 dollars per day

730.  



Doorkeeper of the House of Representatives, estimated one year’s salary

500.  



Assistant doorkeeper for do. one year’s salary

   450.  






143.591.  


Treasury Department.


Secretary of the Treasury
3 500.  



Two principal Clerks, at 800 dollars each
1 600.  



Six Clerks, at 500 dollars each
3 000.  



Messenger and Office keeper
   250.  






8 350.  


Comptroller of the Treasury
2 400.  



Principal Clerk
800.  



Twelve Clerks at 500 dollars each
6 000.  



Messenger and doorkeeper
   250.  






9.450.  


Treasurer
2 400.  



Principal Clerk
600.  



Two Clerks at 500 dollars each
1 000.  



Messenger and Office keeper
   100.  






4 100.  


Commissioner of the Revenue
1 900.  



Three Clerks on the business of the revenue &c.
1 500.  



One do. on the business of the lighthouses, beacons, buoys, public piers and stakeage
500.  



Messenger and Office keeper
   200.  






4.100.  


Auditor of the Treasury
1 900.  



Principal Clerk
800.  



Fifteen Clerks, at 500 dollars each
7 500.  



Messenger and Office keeper
   250.  





10.450.  



Register of the Treasury
1.750.  



Three Clerks on the impost, tonnage and excise accounts
1 500.  



Two Clerks on the books and accounts relative to exports
1 000.  



Two do. on do. of receipts and expenditures of public monies, at 500 dollars
1 000.  



One do. for recording ships registers and licences
500.  



Three do. for drawing out, checking, issuing and taking receipts for certificates of the domestic and assumed debts
1 500.  



Four do. on the books of the general and particular Loan Offices, comprehending the interest accounts and unclaimed dividends at the several Loan-Offices
2 000.  



Seven do. on the books and records, which relate to the public creditors, on the several descriptions of stock and transfer
3 500.  



Four Clerks on the books and records of the registered debt, including the payment of its interest
2 000.  



Two do. to complete the arrangement of the public securities
1 000.  



Two do. on the books of the late Government
1 000.  



One transcribing do.
500.  



Two Office keepers incident to the several Offices of the Register, at 175 dollars
   350.  





17 600.  



Two Clerks appointed to count and examine the old and new emissions of continental money and indents, at 500 dollars each
 1 000.  






18.600.  





55.050.  


Department of State.


The Secretary of State
3 500.  



One Chief Clerk
800.  



Three Clerks, at 500 dollars each
1 500.  



Clerk for foreign languages
250.  



Messenger and Office keeper
   250.  





6 300.  


Department of War.


Secretary for the department
3 000.  




Principal Clerk
800.  




Six Clerks at 500 dollars each
3 000.  




Messenger and Office keeper
   250.  






7 050.  




Accountant to the War department
1 200.  




Six Clerks, (one on the principal books—two on the accounts of the late Army—two on the accounts of the present Army—and one on the books of the late paymaster General, and Commissioner of Army accounts) at 500 dollars each
  3 000.  






  4 200.  






11.250.  


Board of Commissioners for the Settlement of the Accounts Between the United States and the Individual States.


Three Commissioners at 2250 dollars, each
6 750.  




One Chief Clerk at 800 dollars
800.  




Eleven do. at 500 dollars each
5 500.  




Messenger and Office-keeper
   250.  







13.300.  


Loan Officers


For New Hampshire
650.  




Massachusetts
1 500.  




Rhode Island
600.  




Connecticut
1 000.  




New York
1 500.  




New Jersey
700.  




Pennsylvania
1 500.  




Delaware
600.  




Maryland
1 000.  




Virginia
1 500.  




North Carolina
1 000.  




South Carolina
1 000.  




Georgia
   700.  







13.250.  


Government of the Western Territory


District North-west of the River Ohio.


Governor, for his salary as such, and for discharging the Duties of Superintendant of Indian Affairs, northern department
2 000.  




The Secretary of said District
750.  




For Stationery, Office rent, and printing patents for land &c.
350.  




Three Judges, 800 dollars each
   2 400.  






5 500.  



District South west of the river Ohio.


Governor, for his salary as such, and for discharging the duties of Superintendant of Indian Affairs, southern department
2 000.  





Secretary of said District
750.  




Stationery, Office-rent &c. &c.
350.  




Three Judges at 800 dollars each
  2 400.  






  5 500.  






11 000.  


Pensions Granted by the Late Government.


Isaac Van VoertJohn PauldingDavid Williams
}
a pension of 200 dollars per annum, pursuant to an Act of Congress of 3d. November 1780
600.  



Dominique L’Eglize, per Act of Congress of 8th. August 1782
120.  



Joseph Traversie, per ditto
120.  



Youngest son of General Mercer, per Act 8th. April 1782
400.  



Youngest children of the late Major General Warren, per Act 1st. July 1780
450.  





James McKenzie, Joseph Brussells,John Jordan,
}
per Act of 10th. September 1783, entitled to a pension of 40 dollars each per annum


120.  



Elizabeth Bergen, per Act of 21st. August 1781
53.33.



Joseph De Beauleau, per Act of 5th. August 1782
100.  



Richard Gridley, per Acts of 17th. November 1775, and 26th. February 1781
444.40



Lieutenant Colonel Tousard, per Act 27th. October 1788
   360.  






2 767.73


Grant to Baron Steuben.


His annual allowance by Act of Congress


2 500.  


For Incidental and Contingent Expenses, Relative to the Civil List Establishment.


Under this head are comprehended, Firewood, Stationery, together with printing work, and all other contingent expenses of the two Houses of Congress, rent and Office expenses of the three several departments Viz: Treasury, State and War, and of the General Board of Commissioners.




Secretary of the Treasury, his estimate

3 000



Clerk of the House of Representatives his do. to 3d. March 1793,
4 152.  




Provisionary for the 3d. Congress
  2 400.  






  6 552.  






9 552.  



Treasury Department.


Secretary of the Treasury, per estimate
500.  



Comptroller of the Treasury, per do.
600.  



Treasurer   per do.
450.  



Auditor of the Treasury,   per do
300.  



Register of the Treasury, including books for the public stocks, per do.
2 000.  



Rent of the Treasury
650.  



Do. for a house taken for a part of the Office of the Register
200.  



Do. for a House for the Office of the Commissioner of the Revenue, and for part of the Office of the Comptroller, and part of the Office of the Register
266.66



Do. of a house for the Office of the Auditor, and a small store for public papers
373.33



Wood for the department (Treasurer’s excepted) candles &c.
  1 200.  





7 139.99.


Department of State.


Including the expense attending the collection of the laws of the several States—for publishing the laws of the second Session of the second Congress of the United States, and printing an edition of the same to be distributed agreeably to law—for the collection of newspapers from the different States, and gazettes from abroad

1 851.67.


Department of War.


Secretary at War per estimate
600.  



Accountant to the War department
   300.  






900.  


General Board of Commissioners, per estimate

    814.  


Dollars,

352.466.39



Treasury Department, Register’s Office, 8th. November 1792.
Joseph Nourse, Register.
